BATTERY SYSTEM

Primary Examiner: Gary Harris 		Art Unit: 1727       October 9, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 01/08/2020 was considered by the examiner.

Drawings
 	The drawings were received on 01/08/2020.  These drawings are acceptable.

Allowable Subject Matter

Claims 1-20 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 

 	The art made of record Despesse US 2014/0015488 teaches a circuit module for coupling a plurality of battery cells (see abstract, title and figure 1).
However, Despesse fails to teach, suggest or render obvious the battery cell units and circuit modules and structure being claimed in independent Claims 1 & 11. Specifically, Despesse would not provide the switching assembly as claimed nor does it appear to be obvious to modify.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727